Citation Nr: 0517463	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  02-19 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an earlier effective date prior to August 1, 
2000, for the grant of dependency and indemnity compensation 
benefits (DIC) under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to March 
1956.  He passed away in January 1997.  The appellant is his 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted DIC under the provisions 
of 38 U.S.C.A. § 1151, effective August 1, 2000.  In February 
2001, the appellant disagreed with the effective date of the 
award of DIC benefits, and the current appeal ensued.

In December 2003, the Board remanded this claim for further 
development.  That development having been completed, this 
claim now returns before the Board.  In a decision dated 
November 2004, the RO found that a rating decision dated 
April 16, 1997, was not clearly and unmistakably erroneous in 
denying service connection for the cause of the veteran's 
death, and failing to address the issue of entitlement to 
benefits under 38 U.S.C.A. § 1151.  As the appellant has not 
appealed this issue, it is not before the Board at this time 
for appellate consideration.


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied by an April 1997 RO decision.  The appellant was 
notified of this action, and did not timely appeal.

2.  Received on August 1, 2000, was the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death pursuant 38 U.S.C.A. § 1151.

3.  In September 2002 the RO granted service connection for 
the cause of the veteran's death pursuant 38 U.S.C.A. § 1151 
and correctly assigned an effective date of August 1, 2000, 
the date of receipt of the appellant's claim.


CONCLUSION OF LAW

The criteria for entitlement to an earlier effective date 
prior to August 1, 2000, for the grant of entitlement to 
service connection the cause of the veteran's death pursuant 
to 38 U.S.C.A. § 1151, have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003).

The record reflects that VA has made reasonable efforts to 
notify the appellant of the information and evidence needed 
to substantiate her claim.  The appellant was provided with a 
copy of the pertinent rating decision, a statement of the 
case dated September 2002, a VCAA letter dated April 2004, 
and a November 2004 supplemental statement of the case.  
These documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding her claim.  

By way of these documents, the appellant was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
her behalf.  She was also informed of what evidence VA would 
obtain.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
appellant in obtaining any relevant evidence available to 
substantiate her claim.  All available relevant records 
identified have been obtained and associated with the claims 
folder.  

The Board notes that the appellant was notified of the VCAA 
subsequent to the appealed rating decision in violation of 
the VCAA and the appellant was not specifically informed to 
furnish copies of any pertinent evidence in her possession 
not previously submitted as required by 38 C.F.R. § 3.159.  
The Board, however, finds that in the instant case the 
appellant has not been prejudiced by this defect.  

In this regard, the appellant was provided notice of the 
division of responsibility in obtaining evidence pertinent to 
the case and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the appellant in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).


Factual Background

The evidence shows that the veteran died in January 1997.  
The appellant filed a claim for service connection for the 
cause of the veteran's death in January 1997.  In April 1997, 
the claim for service connection for the cause of the 
veteran's death was denied.  At that time it was determined 
that the cause of the veteran's death was not related to his 
active duty.  There is no indication, nor has the appellant 
alleged, that she did not receive notice of this decision.  
The appellant never appealed that decision, and therefore, 
that decision became final.  38 U.S.C.A. § 7105 (West 2002).

Received on August 1, 2000, was the appellant's claim for the 
cause of the veteran's death pursuant 38 U.S.C.A. § 1151.  
Receive in conjunction with this claim were VA medical 
records covering treatment from October 1996 to January 1997.  
A private memorandum from an attorney, also received in 
association with this claim, indicated that a review of the 
veteran's medical records noted several areas of possible 
medical negligence in the veteran's treatment at a VA 
facility.  Based on this private memorandum, a VA opinion was 
obtained, dated November 2000, which also indicated that the 
VA was at fault in treating the veteran.  In November 2000, 
the RO granted the appellant 38 U.S.C.A. § 1151 benefits for 
the cause of the veteran's death, effective August 1, 2000, 
the date of receipt of claim.


Analysis

The effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the day of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (2003).  The effective date of an award based on an 
original claim for compensation (service connection) will be 
the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date will 
be the date of receipt of claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (2003).  

In general, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400 (2000).

The effective date for a reopened claim shall be fixed in 
accordance with facts found but shall not be earlier than the 
date of receipt of application therefore. 38 U.S.C.A. § 
5110(a); 38 C.F.R. §§ 3.400.

A claim may be either a formal or informal written 
communication requesting a determination of entitlement, or 
evidencing a belief of entitlement, to a benefit. 38 C.F.R. § 
3.1(p). An informal claim is any communication indicating 
intent to apply for one or more benefits. The benefit being 
sought must be identified. 38 C.F.R. § 3.155.

The appellant contends, in essence, that she is entitled to 
an effective date earlier than August 1, 2000, for the grant 
of dependency and indemnity compensation benefits (DIC) under 
38 U.S.C.A. § 1151.  Specifically, the appellant contends 
that the evidence used to ultimately grant her case was the 
same evidence that was used to originally deny her case, and 
that therefore she should have been granted service 
connection for the cause of the veteran's death when she 
first filed a claim.  She asserts that she first filed her 
claim in January 1997, that it should have been granted at 
that time, and that, because her claim was ultimately 
granted, she should have been assigned an earlier effective 
date, back to the date of her first claim for service 
connection for the cause of the veteran's death.

The law and regulations governing effective dates as set 
forth above are clearly stated.  The effective date of an 
award of dependency and indemnity compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the day of receipt of the 
claim or the date entitlement arose, whichever is later.  

Here the appellant's claim was received on August 1, 2000.  
There is no evidence of a prior informal claim.  In November 
2000 the RO granted DIC benefits and assigned as the 
effective date August 1, 2000, the date of receipt of claim.  
The Board concurs.   

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

ORDER

Entitlement to an earlier effective date prior to August 1, 
2000 for the grant dependency and indemnity compensation 
benefits (DIC) under 38 U.S.C.A. § 1151, is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


